2015 IL App (1st) 133449

                                    No. 1-13-3449


                                                                 SIXTH DIVISION
                                                                 March 31, 2015



                    IN THE APPELLATE COURT OF ILLINOIS
                          FIRST JUDICIAL DISTRICT


MOVE N PICK CONVENIENCE, INC., d/b/a Red               )         Appeal from the
Apple Convenience, an Illinois Corporation,            )         Circuit Court of
                                                       )         Cook County.
        Plaintiff-Appellee,                            )
                                                       )
v.                                                     )         No. 13 CH 1795
                                                       )
RAHM EMANUEL, as Mayor of the City of Chicago          )
and Local Liquor Control Commissioner, LOCAL           )
LIQUOR CONTROL COMMISSION OF THE CITY OF )
CHICAGO, MAYOR’S LICENSE COMMISSION OF                 )
THE CITY OF CHICAGO, GREGORY STEADMAN,                 )
as Commissioner of the Local Liquor Control Commission )
of the City of Chicago, and the CITY OF CHICAGO,       )
a Municipal Corporation,                               )         The Honorable
                                                       )         Kathleen M. Pantle,
        Defendants-Appellants.                         )         Judge Presiding.


       JUSTICE LAMPKIN delivered the judgment of the court, with opinion.
       Presiding Justice Hoffman and Justice Hall concurred in the judgment and opinion.

                                      OPINION

&1     Defendants, Rahm Emanuel, as the mayor of the City of Chicago and the local

liquor control commissioner, the Local Liquor Control Commission of the City of

Chicago, the Mayor's License Commission of the City of Chicago, Gregory Steadman, as

the commissioner of the Local Liquor Control Commission of the City of Chicago, and
1-13-3449


the City of Chicago (the City), a municipal corporation, appeal the order of the circuit

court reversing the License Appeal Commission's finding which upheld the Local Liquor

Control Commission's denial of the application for a liquor license by plaintiff, Move N

Pick Convenience, Inc., d/b/a Red Apple Convenience, an Illinois corporation, on the

basis that a liquor license at the desired location would "tend to create a law enforcement

problem." Defendants contend the License Appeal Commission (Appeal Commission)

properly upheld the denial of the liquor license application by the Local Liquor Control

Commission (Local Commission) where the unrebutted evidence demonstrated that

issuing a liquor license for plaintiff's desired location would "tend to create a law

enforcement problem" in the form of increased crime and the associated strain on limited

police resources. Based on the following, we reverse the circuit court and affirm the

decisions of the Local Commission and the Appeal Commission.

&2                                         FACTS

&3     In early 2012, Move N Pick, which operated the Red Apple Convenience store

located at 2000 West Chicago Avenue in Chicago, Illinois, applied for a packaged goods

liquor license. The Local Commission and various other City departments reviewed the

application. The background investigation revealed no criminal incidents or history of

disobeying liquor laws or other laws by plaintiff. Notwithstanding, in a letter dated May

3, 2012, Steadman, as the Commissioner for the Local Commission, denied plaintiff's

application pursuant to section 4-60-040(h) of the Chicago Municipal Code (Municipal

Code) (Chicago Municipal Code ' 4-60-040(h) (amended Nov. 16, 2011)), finding the

license would "tend to create a law enforcement problem." The letter advised plaintiff

that the 13th District commander of the Chicago police department, later identified as



                                              2
1-13-3449


Frank Gross, opined "the issuance of a merchant selling packaged goods in this area will

increase the calls for service and criminal activity[,] *** includ[ing] loitering, drinking on

the public way, verbal and physical disputes from the misuses of alcohol and violence

resulting from these disputes." Police Commander Gross cited 139 arrests in the vicinity

of the Red Apple Convenience store and 68 calls for service. In addition, the letter

advised plaintiff that the alderman of the 32nd ward stood with the residents of the ward

and supported the opposition of a liquor license being issued at the subject location.

Plaintiff appealed the Local Commission's decision.

&4     On August 15, 2012, a hearing was held before the Appeal Commission. Police

Commander Gross testified to the same information listed in the May 3, 2012, letter in

support of the denial of the application. In addition, Police Commander Gross testified

regarding the statistics of crime incidents and "violence and gang-related" incidents

within a "few blocks" of plaintiff's business: 121 and 22, respectively, between March 13,

2010, and December 31, 2010; 140 and 41, respectively, between January 1, 2011, and

December 31, 2011; and 19 and 5, respectively, between January 1, 2012, and March 12,

2012. The crime incidents included shoplifting from the nearby grocery store, thefts,

assaults, criminal sexual assaults, and gang disturbances. According to Police

Commander Gross, crime incidents included calls for service, arrests, 911 calls, and any

stops made by police officers on the street. Police Commander Gross stated "every time

you make an arrest, you've got to go to the location, you have got to make the physical

arrest, you have got to bring them to the district, and then you have to start the

processing." Police Commander Gross explained that "the 13th district does not have a

lock up, so we process the prisoners in the station, then we in turn have to transport those



                                              3
1-13-3449


prisoners after we're done with all the paperwork to the holding facility, which presently

is in the 18th 1 District, the near north station at Laramie and Division, so it could take

four hours plus."

&5      Police Commander Gross admitted that a "substantial portion of the arrests and

incidents in this area" were because of shoplifting. The reports did not specify which

crime incidents involved alcohol. Police Commander Gross noted that he had observed

an increase in late-night robberies "right in that general vicinity there." Police

Commander Gross added that a street gang, the Insane Disciples, was a "huge problem"

in the area adjacent to plaintiff's business. He concluded that "in my years, my 26 years,

I know that calls for service related to liquor are substantial, and my concern is that if we

allow liquor to be sold there that I have *** increased calls for service, and tie up officers

when I'd rather have them working on robberies and gang conditions."

&6      A number of local residents testified at the hearing in support of the denial of

plaintiff's liquor license application, citing past crime associated with stores that sold

liquor in the neighborhood. The local residents specifically voiced concerns regarding

safety of the surrounding neighborhood, decreased property value, public drinking and

intoxication, public urination, loitering, litter, noise, and increased traffic. In response to

one of the local resident's testimony, plaintiff's attorney noted that her comments

addressed "the deleterious impact on the community *** which is a different story." The

Appeal Commission Chairman responded:

                "There's an aspect of deleterious impact that can be argued under a

        law enforcement basis as well.

        1
        The station designation was unreadable in the transcript from the proceedings.
We relied on the Appeal Commission's written order to provide the information.

                                               4
1-13-3449


              ***

              I understand the city's position relative to it, but what I'm saying is

       they're not necessarily separate and apart.

              The city – and understand, [l]adies and [g]entlemen, what we're

       talking about here is the denial – *** denial under the Municipal Code can

       be for various reasons, one reason which was not alleged in this case,

       would be that the issuance of this license would cause a – would tend to

       cause a deleterious impact to the health, safety, and welfare of the

       community. That has not been alleged. Deleterious impact in and of itself

       is not a basis that this Commission can look at, because it wasn't charged.

       It's purely whether it would tend to create a law enforcement problem.

              However, within deleterious impact you can have a law

       enforcement problem, because it doesn't necessarily require that there be

       felonies, so many felonies and things of that nature, and law enforcement

       problems can be – littering can be a quality of life issue, if you will.

              ***

              And, for that purpose, the testimony I think it's relevant on those

       grounds, but you are correct. This Commission could not turn around and

       say the city didn't meet its burden on law enforcement but met its burden

       on deleterious impact. We can't do it in this case."

&7     Irar Sweiss, the owner of Move N Pick, testified that his liquor license for another

store located on the south side of Chicago had never been suspended or revoked. Sweiss

began operating the store in 1985. Sweiss additionally owned a gas station two blocks



                                              5
1-13-3449


from the challenged location and had not been subject to calls for police-related services

since opening it in 2003. Sweiss further testified that, if the liquor license were granted,

plaintiff would not sell "certain types of liquors that attract people prone to violence,"

including malt liquors, highly fortified wines, and high-gravity beer.

&8     On December 5, 2012, the Appeal Commission entered its written order affirming

the Local Commission's denial of plaintiff's application. In its written order, the Appeal

Commission recognized that, pursuant to Vino Fino Liquors, Inc. v. License Appeal

Comm'n of the City of Chicago, 394 Ill. App. 3d 516 (2009), plaintiff had no history of

violating liquor laws or the law in general that would "tend to create a law enforcement

problem." Accordingly, the Appeal Commission concluded that the "theory" advanced in

Vino Fino Liquors, Inc. did not apply. The Appeal Commission noted that MJ Ontario,

Inc. v. Daley, 371 Ill. App. 3d 140 (2007), provided a "different theory" of law

enforcement problems where the license was not denied based on the particular applicant,

but instead because issuance of the license "would aggravate the existing conditions that

were already causing quality of life issues that cause law enforcement problems." The

Appeal Commission concluded that the City met its "burden of proof" for denying the

application. The Appeal Commission found Police Commander Gross's unrebutted

testimony regarding the local criminal activity, including the increase in gang activity in

the last year, and his opinion that issuance of the license would tend to create a law

enforcement problem to be dispositive. Plaintiff sought administrative review of the

Appeal Commission’s order before the circuit court.

&9     On October 14, 2013, the circuit court reversed the Appeal Commission's

December 5, 2012, order, finding the Appeal Commission's decision was contrary to the



                                              6
1-13-3449


established precedent provided by Vino Fino Liquors, Inc. and improperly based on MJ

Ontario, Inc. where the former provided the applicable law for denial of a liquor license

based on a "law enforcement problem" and the latter represented the statutory basis of

"deleterious impact." The circuit court concluded that, because plaintiff had no prior

history of disobeying the liquor laws or the law in general, the standard for a "law

enforcement problem," as provided by the plain language of the ordinance and the

binding precedent of Vino Fino Liquors, Inc., had not been established as grounds for

denial of plaintiff's application.

&10     This appeal followed.

&11                                     ANALYSIS

&12     Defendants contend this court should uphold the finding of the Appeal

Commission where the unrebutted evidence demonstrated that granting a liquor license to

plaintiff would lead to increased criminal activity, resulting in an increased burden on the

police force already tasked with a local gang problem. According to defendants,

increased criminal activity and the associated strain on limited police resources

demonstrated a tendency "to create a law enforcement problem" and an appropriate basis

for denial of plaintiff's application, as provided by the relevant ordinance.

&13     Plaintiff responds that Vino Fino Liquors, Inc. provides the relevant inquiry for

denial of a liquor application based on tending "to create a law enforcement problem,"

such that there must be a demonstrated prior history of disobeying liquor laws or the law

in general. Because it was undisputed that plaintiff had no history of disobeying liquor

laws or the law in general, plaintiff contends its application was improperly denied based

upon a tendency "to create a law enforcement problem."



                                              7
1-13-3449


&14    On appeal, this court reviews the decision of the administrative agency and not

the circuit court. Bailey v. Illinois Liquor Control Comm'n, 405 Ill. App. 3d 550, 553

(2010). The applicable standard of review is dependent on the question presented on

appeal. Id. If the question is one of fact, the factual findings of an administrative agency

are considered prima facie true and correct, and a reviewing court will reverse only if the

agency's decision is against the manifest weight of the evidence. Id. A factual finding is

against the manifest weight of the evidence only if an opposite conclusion is clearly

apparent from the record. Vino Fino Liquors, Inc., 394 Ill. App. 3d at 523. If the

question is one of law, this court exercises an independent review of the agency's

conclusions of law, resulting in de novo review. Bailey, 405 Ill. App. 3d at 553. If the

question presented is mixed, the applicable standard of review is clearly erroneous. Id. at

553-54. A decision is clearly erroneous only where, after considering the entire record,

the reviewing court is left with the definite and firm conviction that a mistake has been

committed. Id. at 554.

&15    "Interpretation of a statute is a question of law; in cases involving an agency's

interpretation of a statute which the agency is charged with administering, the agency's

interpretation is considered relevant but not binding on the court." Branson v.

Department of Revenue, 168 Ill. 2d 247, 254 (1995). However, we will not substitute our

interpretation of a statute for a reasonable interpretation adopted by the agency charged

with that statute's administration. Sloper v. City of Chicago, Department of

Administrative Hearings, 2014 IL App (1st) 140712, ¶ 15.

&16    Local municipalities have the power to license, regulate, or prohibit liquor sales

pursuant to the delegated police powers of the state. Vino Fino Liquors, Inc., 394 Ill.



                                             8
1-13-3449


App. 3d at 523. The Liquor Control Act of 1934 provides that its purpose is to protect

the health, safety, and welfare of the people of the State of Illinois and to foster and

promote "temperance in the consumption of alcoholic liquors *** by sound and careful

control and regulation of the manufacture, sale and distribution of alcoholic liquors." 235

ILCS 5/1-2 (West 2012). In that vein, the Municipal Code prohibits the sale of liquor in

a retail establishment without first having obtained a license to do so. Chicago Municipal

Code § 4-60-020(a) (amended Nov. 13, 2007). In order to obtain a license, an application

must be filed in accordance with the procedures set forth in section 4-60-040 of the

Municipal Code. Chicago Municipal Code § 4-60-040 (amended Nov. 16, 2011). Section

4-60-040(h) of the Municipal Code, in relevant part, provides:

       "The local liquor control commissioner shall review the application

       materials and any written objections to the granting of the license. ***

       The local liquor control commissioner shall deny an application if the

       applicant fails to satisfy the requirements of this chapter, and may deny an

       application for a city liquor dealer's license if the issuance of such license

       would tend to create a law enforcement problem, result in or add to an

       undue concentration of licenses, or have a deleterious impact on the

       health, safety or welfare of the community in which the licensed premises

       is to be located. A deleterious impact is presumed to exist whenever there

       have been a substantial number of arrests within 500 feet of the applicant's

       premises (measured from the nearest exterior wall of the premises) within

       the previous two years, unless the applicant has adopted a plan of

       operation that will provide reasonable assurance that the issuance of the



                                              9
1-13-3449


         license will not have a deleterious impact." Chicago Municipal Code § 4-

         60-040(h) (amended Nov. 16, 2011).

"Deleterious impact" is defined in the ordinance as "an adverse effect on the value of any

property, an increased risk of violations of law, or a risk of a substantial increase in noise,

litter, or vehicular congestion." Chicago Municipal Code § 4-60-010 (amended Nov. 19,

2008). The ordinance does not define the phrase "tend to create a law enforcement

problem." See Vino Fino Liquors, Inc., 394 Ill. App. 3d at 524.

&17      The primary rule of statutory construction is to ascertain and give effect to the

intent of the drafters by giving the language its plain and ordinary meaning. Sloper, 2014

IL App (1st) 140712, ¶ 16; Williams v. Board of Review, 395 Ill. App. 3d 337, 340

(2009). This court will apply the ordinance as written where the language is clear and

unambiguous without reading in unexpressed exceptions, limitations, or conditions.

Sloper, 2014 IL App (1st) 140712, ¶ 16. "To determine the legislature's intent, the court

may properly consider not just the statute's language, but also the purpose and necessity

for the law, the evils sought to be remedied, and the goals to be achieved. [Citation.] The

intent of the legislature 'can be ascertained from a consideration of the entire Act, its

nature, its object and the consequences that would result from construing it one way or

the other.' [Citation.]" [Internal quotation marks omitted.] Crossroads Ford Truck

Sales, Inc. v. Sterling Truck Corp., 2011 IL 111611, ¶ 45. The Chicago Municipal Code

provides that "[a]ll general provisions, terms, phrases and expressions contained in this

Code shall be liberally construed in order that the true intent and meaning of the city

council may be fully carried out." Chicago Municipal Code § 1-4-190 (added June 27,

1990).



                                              10
1-13-3449


&18    The parties agree that the basis for rejecting plaintiff's application was because

awarding the requested license at the desired location would "tend to create a law

enforcement problem." As stated, the ordinance does not expressly define "tend to create

a law enforcement problem." See Chicago Municipal Code § 4-60-040(h) (amended

Nov. 16, 2011). In Vino Fino Liquors, Inc., this court interpreted the phrase "tend to

create a law enforcement problem" as an issue of first impression. Vino Fino Liquors,

Inc., 394 Ill. App. 3d at 524. Applying the familiar principles of statutory interpretation,

this court examined "the broader context and scheme of this portion of the ordinance,"

which demonstrated the City's "intent is to prohibit the issuance of a license to

individuals and entities controlled or owned by individuals who have a prior history of

disobeying liquor laws and the law in general." Id. at 524-25. This court found support

in the purpose of the ordinance, namely, to promote the City's goal of protecting the

health and safety of the public (235 ILCS 5/1-2 (West 2006)), and the requirement that an

applicant disclose all information regarding a prior history of disobeying liquor laws and

the law in general. Vino Fino Liquors, Inc., 394 Ill. App. 3d at 525. This court

concluded that "to deny a license to an applicant who would 'tend to create a law

enforcement problem' is to deny a license to an applicant who would not obey liquor

control laws and the law generally or who would impede enforcement of those laws." Id.

&19    Our research has not uncovered any other judicial decisions interpreting the

phrase "tend to create a law enforcement problem." We, however, conclude that Vino

Fino Liquors, Inc. does not restrict the ability to deny a liquor license application based

on a tendency to "create a law enforcement problem" only to those applicants with a prior

history of disobeying liquor laws or the law in general. Rather, a close reading of Vino



                                             11
1-13-3449


Fino Liquors, Inc. demonstrates that the commonsense definition of "tend to create a law

enforcement problem" was expanded in order to encompass the applicant in that case

where the denial of the plaintiff's application did not fit neatly into any of the bases

provided by the ordinance. The applicant in Vino Fino Liquors, Inc. had attempted to

circumvent and frustrate the intent of the ordinance by applying for a new license under a

new name at the same location after having received two citations for the sale of alcohol

to a minor. The Local Commission denied the license because granting the license would

have allowed the applicant to escape her license history and prevented the enforcement of

a section of the Municipal Code that provided for the immediate revocation of a liquor

license upon the third sale of alcohol to a minor within three years. Id. at 519. By

concluding that an applicant who would not obey liquor control laws or the law generally

would "impede enforcement of those laws," this court liberally construed the ordinance to

find that the issuance of a liquor license to that applicant would " 'tend to create a law

enforcement problem.' " Id. at 525. This court, however, did not state anywhere within

its opinion that the applicant's history was the only factor to consider when assessing

whether the issuance of a liquor license would "tend to create a law enforcement

problem." Rather, Vino Fino Liquors, Inc. applied the facts of the case before it to the

ordinance in question. See Condon v. American Telephone & Telegraph Co., 136 Ill. 2d

95, 99 (1990) ("[c]ourts of review will *** ordinarily not consider issues that are not

essential to the disposition of the causes before them").

&20    In contrast to Vino Fino Liquors, Inc., the applicant in this case unquestionably

had no history of violating liquor control laws or the law in general. Plaintiff's

application was not denied on that basis. On the contrary, plaintiff's application was



                                              12
1-13-3449


denied purely based on the location of the requested liquor license. The unrebutted

evidence presented by Police Commander Gross demonstrated that the area in question

was subject to increased criminal and gang activity, noting the Insane Disciples street

gang was a "huge problem" in the neighborhood. Police Commander Gross opined that a

license at the requested location would lead to increased calls related to liquor, which

would place a strain on police resources and the officers' ability to address the already

existing crime incidents, such as shoplifting, thefts, assaults, criminal sexual assaults, and

gang disturbances. Notably, Police Commander Gross testified that calls leading to

arrests would cause officers to be tied up for four hours or more due to limited local

police resources. These factual findings relied upon by the Local Commission and the

Appeal Commission are prima facie true and correct. See Bailey, 405 Ill. App. 3d at 553.

&21    Applying a liberal construction to the ordinance, as we must, we conclude that the

plain and ordinary use of the phrase "tend to create a law enforcement problem" supports

the denial of plaintiff's application for a packaged goods liquor license at the desired

location. Based on the unrebutted testimony presented to the Appeal Commission,

providing a liquor license to plaintiff at the desired location would have a tendency to

cause local law enforcement to devote attention and limited resources to calls related to

the establishment in an area that already demonstrated a demand for the officers' time and

attention for other crimes.

&22    We recognize that the circuit court found the rejection of an application based on

the tendency "to create a law enforcement problem" was limited to the definition

provided in Vino Fino Liquors, Inc. As stated, however, it is our duty to review the

findings of the administrative agency, not the circuit court. See Bailey, 405 Ill. App. 3d



                                              13
1-13-3449


at 553. Simply stated, it was the Local Commission's and Appeal Commission's decision

whether to grant or deny plaintiff's application. Vino Fino Liquors, Inc., 394 Ill. App. 3d

at 526-27 (citing Ace Produce, Inc. v. Illinois Liquor Control Comm'n, 93 Ill. App. 3d

381, 384-85 (1981)). The Local Commission and Appeal Commission were charged with

the interpretation of the ordinance in question and we find their interpretation was

reasonable in this case. See Sloper, 2014 IL App (1st) 140712, ¶ 15.

&23    We recognize that, in its written decision, the Appeal Commission stated the court

in MJ Ontario, Inc. denied an application because it would "tend to create a law

enforcement problem" where issuance of the license would "aggravate existing

conditions that were already causing qualify of life issues that cause law enforcement

problems." MJ Ontario, Inc., however, was a case that involved the denial of a liquor

license application because of the "deleterious impact" the license would have on the

health, safety, or welfare of the community. MJ Ontario, Inc., 371 Ill. App. 3d at 145-47.

"Deleterious impact" was not presented as a basis for the denial of plaintiff's application

in this case. Notwithstanding, nothing in the Appeal Commission's written decision

demonstrates that it improperly relied on MJ Ontario, Inc.

&24    We further recognize that, at the hearing before the Appeal Commission, the

Chairman stated: "Deleterious impact in and of itself is not a basis that this Commission

can look at, because it wasn't charged. It's purely whether it would tend to create a law

enforcement problem. *** [But] within deleterious impact you can have a law

enforcement problem." The language of the ordinance provides that "deleterious impact

is presumed to exist whenever there have been a substantial number of arrests within 500

feet of the applicant's premises (measured from the nearest exterior wall of the premises)



                                             14
1-13-3449


within the previous two years." Chicago Municipal Code § 4-60-040(h) (amended Nov.

16, 2011). Moreover, in section 4-60-010, "deleterious impact" is defined as "an adverse

effect on the value of any property, an increased risk of violations of law, or a risk of a

substantial increase in noise, litter, or vehicular congestion." Chicago Municipal Code §

4-60-010 (amended Nov. 19, 2008). There is no question that the decision whether a

liquor license will have a deleterious impact on the health, safety, and welfare of the

surrounding community takes into account the existing safety of the community.

However, consideration of the existing safety of the community is not a mutually

exclusive factor relevant only to the denial of an application based on deleterious impact.

Instead, the existing safety of the community in terms of established crime and gang

activity necessarily implicates law enforcement and evidence that the introduction of an

establishment which sells packaged liquor would tend to increase the incidence of crime,

placing a strain on the already limited resources of the local police, also demonstrates a

tendency to create a law enforcement problem.

&25    In sum, we conclude that the denial of plaintiff's application for a packaged goods

liquor license on the basis that awarding the license would "tend to create a law

enforcement problem" was proper in this case where the unrebutted evidence

demonstrated the likelihood of increased demand for police services to the establishment

in a crime-infested area that already had limited law enforcement resources.

&26                                    CONCLUSION

&27    Based on the foregoing, we reverse the circuit court's judgment reversing the

denial of plaintiff's application for a liquor license. We, therefore, affirm the decisions of

the Local Commission and the Appeal Commission.



                                              15
1-13-3449


&28    Reversed.




                   16
             REPORTER OF DECISIONS - ILLINOIS APPELLATE COURT


MOVE N PICK CONVENIENCE, INC., d/b/a Red Apple Convenience, an Illinois Corporation,

                                    Plaintiff-Appellee,

                                            v.

RAHM EMANUEL, as Mayor of the City of Chicago and Local Liquor Control Commissioner,
 LOCAL LIQUOR CONTROL COMMISSION OF THE CITY OF CHICAGO, MAYOR’S
   LICENSE COMMISSION OF THE CITY OF CHICAGO, GREGORY STEADMAN,
     as Commissioner of the Local Liquor Control Commission of the City of Chicago,
                and the CITY OF CHICAGO, a Municipal Corporation,

                                 Defendants-Appellants.


                                      No. 1-13-3449

                                Appellate Court of Illinois
                             First District, SIXTH DIVISION

                                     March 31, 2015


          JUSTICE LAMPKIN delivered the judgment of the court, with opinion.

     Presiding Justice Hoffman and Justice Hall concurred in the judgment and opinion.


                      Appeal from the Circuit Court of Cook County.
                      The Hon. Kathleen M. Pantle, Judge Presiding.


                   COUNSEL FOR DEFENDANTS-APPELLANTS
     Stephen R. Patton, Corporation Counsel of the City of Chicago, Chicago, IL 60602
           OF COUNSEL: Benna Ruth Solomon, Deputy Corporation Counsel,
              Myriam Zreczny Kasper, Chief Assistant Corporation Counsel
                  and David H. Decelles, Assistant Corporation Counsel


                       COUNSEL FOR PLAINTIFF-APPELLEE
                        Webster Powell, P.C., Chicago, IL 60602
                          OF COUNSEL: Harlan C. Powell